                Case 17-01393-RAM       Doc 114   Filed 10/18/18     Page 1 of 8



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov
In re:
                                                         Case No.: 15-17570-RAM
JADE WINDS ASSOCIATION, INC.,                            Chapter 11

            Debtor.
________________________________/
JADE WINDS ASSOCIATION, INC.

         Plaintiff,
v.                                                       Adv. No. 17-01393-RAM

FIRSTSERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.

      Defendant.
_________________________________/

     FIRSTSERVICE’S NOTICE OF ISSUING SUBPOENA DUCES TECUM TO NON-
        PARTY FOR PRODUCTION OF DOCUMENTS WITHOUT DEPOSITION

         Please take notice that on October 18, 2018, or as soon thereafter as practicable,
FIRSTSERVICE RESIDENTIAL FLORIDA, INC.’s (“FirstService”), will serve the attached
Subpoena on Star Painting & Waterproofing, Inc. (“Non-Party”), with a return date of November
2, 2018 at 5:00 p.m. (“Return Date”).
         Non-Party will be given the option of mailing the requested documents to undersigned
counsel at or before the Return Date.

Dated: October 18, 2018                    Respectfully submitted,
                                           /s/ Kristopher E. Pearson
                                           KRISTOPHER E. PEARSON
                                           Florida Bar Number 0016874
                                           kpearson@stearnsweaver.com
                                           STEARNS WEAVER MILLER WEISSLER
                                            ALHADEFF & SITTERSON, P.A.
                                           Museum Tower Building, Suite 2200
                                           150 West Flagler Street
                                           Miami, Florida 33130
                                           Telephone:     (305) 789-3200
               Case 17-01393-RAM          Doc 114       Filed 10/18/18    Page 2 of 8
                                                                           Case No. 15-17570-RAM
                                                                           Adv. No. 17-01393-RAM



                                  CERTIFICATE OF SERVICE
         I certify that the foregoing document is being filed electronically on October 18, 2018, via
the Court’s CM/ECF website.          I further certify that the document is being furnished by
transmission of Notices of Electronic Filing (“NEF”) generated by CM/ECF to those counsel or
parties who are registered to receive NEF in this case, as indicated on the below Service List.

                                                /s/ Kristopher E. Pearson
                                                KRISTOPHER E. PEARSON




                                      SERVICE LIST
                                Adv. Case No. 17-01393-RAM
                 United States Bankruptcy Court, Southern District of Florida

The following parties are registered to receive Notice of Electronic Filing and are served through
CM/ECF.

Daniel F Blonsky, Esq.                                Justin E King
dblonsky@coffeyburlington.com                         jking@coffeyburlington.com
groque@coffeyburlington.com                           Counsel for Jade Winds Association, Inc.
service@coffeyburlington.com
vmontejo@coffeyburlington.com
Counsel for Jade Winds Association, Inc.

Kristopher E Pearson                                  Eric S Pendergraft
kpearson@stearnsweaver.com                            ependergraft@sfl-pa.com
mmasvidal@stearnsweaver.com                           dwoodall@sfl-pa.com
bank@stearnsweaver.com                                scusack@sfl-pa.com
rross@stearnsweaver.com                               ematteo@sfl-pa.com
dillworthcdp@ecf.epiqsystems.com                      bshraibergecfmail@gmail.com
larrazola@stearnsweaver.com                           Counsel for Jade Winds Association, Inc.
cgraver@stearnsweaver.com
Counsel for FirstService Residential Florida,
Inc.




#6892452 v1
                                                  2
 ts2570 (Irorm 2570   -
                                    Case 17-01393-RAM                     Doc 114           Filed 10/18/18             Page 3 of 8
                          Subpoena to Produce Documents, lnformation, or Objects or'I'o Permit lnspection irr a tsankruptcy Case or Adversary Proceeding) (12115)


                                        UmTgD STATES BANKRUPTCY COURT
                                                            SOUTF{ERN DISTzuCT OF FLORIDA
                                                                            Miami Division
 In re:
 JADE WINDS ASSOCIATION, INC.,                                                                         CASE NO. 15-17570-RAM
           Debtor.                                                                                     Chapter I I
 JADE WINDS ASSOCIATION, INC.,
      Plaintiff,                                                                                       ADV. NO. 17-01393-RAM

 FIRSTSERVICE RESIDENTIAL FLORIDA, INC., etc.
           f)efendant-

        suBpoENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS OR TO PERMIT
       INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

 To:       Star Painting & Waterproofing,Inc.
           c/o AIIARON RAFAELOV, Registered Agent
           2412 SW 59 Terrace
           Westpark, FL33023

 X    Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit their inspection, copying, testing, or sampling of
 the material: See attached Exhibit A for instructions and requests for document production.

 PLACE: Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.                                            DATE AND TIME:
              c/o Kristopher E. Pearson, Esq.
              Museum Tower, Suite 2200                                                                       November 212018 at 5:00 p.m.
              150 West Flagler Street
              Miami. FL 33130
 t]   Inspection of Premises: YOU ARD COMMANDED to permit entry onto the designated premises, land, or other
 property possessed or controlled by you at the time, date, and location set forth below, so that the requestingpafty may
 inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 PLACE:
                                                                                                            DATE AND TIME:


      The following provisions of Fed. R. Civ. P.45, made applicable in bankruptcy cases by Fed. R. Bank. P.9016, are
 attached - Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of
 not doing so.
 Date:   October 18.2018

              CLERK OF COURT
                                                                              OR

                                                                                                             ts
             Signature of Clerk or Deputy Clerk                                                  A

The name, address, email address, and telephone number of the attorney representing FirstService Residential
Florida, Inc., who issues or requests this subpoena, is: Kristopher E. Pearson, Esq., Stearns Weaver Miller, et
al.o 150 W. Flagler Street, Suite 2200, Miami, FL 33130; (305) 789-3200; kpearson@stearnsweayer.com.

                                 Notice to the person who issues or requests this subpoena
lf this subpoena commands the production of documents, electronically stored information, or tangible things, or the
inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served
on tlre person to whom it is directed. Fed. R. Civ. P. 5@)().
                               Case 17-01393-RAM Doc 114 Filed 10/18/18 Page 4 of 8                                                      n2/15\
82570 (FoLm 2570   - Subpoena to Produce Documents, lnfonnation, or Obiects or To Permit Inspection in a tsanknrntcv Case or Adversary


                                                                PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P.45.)


I received this subpoenafor (name of individual and title, if any )
on (date)

I   I served the subpoena by delivering              a copy to the named person as            follows:



                                                           on   (date)-;                                    ot

!   I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day's attendance, and the mileage allowed by law, in the amount of $

My fees are $-                   for travel and     $-            for services, for    a   total of   $-.
         I declare under penalty ofperjury that this information is true and correct.

      Date:

                                                                                                 Server's signature


                                                                                               Printed name and title


                                                                                                  Server's address




Additional information concerning attempted service, etc.:
                                Case 17-01393-RAM Doc 114 Filed 10/18/18                                           Page    5 of 8
                                                                                                                     Case or Adversary Proceeding)   02/15\
82570 (Fomr 2570     - Subpoena to Produce Documents, lnfonnation, or Objects or'I'o Permit Inspection in a
                           Federal Rule of civil Procedure 45(c), (d), (e), and (g) (Effective l2llll3)
                  (made applicable in bankruptcy cases by Rute 9016, Federal Rules of Bankruptcy Procedure)

                                                                                              (ii) disclosing an unretained expert's opinion or infbnnation that
(c) PIacc of compliancc.                                                            does not describe specific occurences in dispute and results frorn the
                                                                                    expert's study that was not requested by a patty.
      (l ) For a Trial, Hearing, or Deposition. A subpoena may command a                  (C) Specifying Conditions as an Alternative. In the circutnstances
person lo altend a lt'ittl, hearing, or depositian only as follows:                 described in Rule 45(d)(3XB), the court may, instead of quashing or
        (A) within 100 miles of rvhere the pelson resides. is employecl, or         rnodifying a subpoenan order appearance or prodttction under specified
regularly tt'atrsacts business in person; or                                         conditions   ifthe serving party:
        (ts) within the state where the person resides, is employed, or regularly             (i) shows  a substantial need for the testimony or material that
tlailsaots business in person, ifthe person                                          camrot be othenvise nret rvithout undue hardship; ancl
             (i) is a party or a party's officer; or                                          (ii) ensures that the subpoenaed person will be reasonably
             (ii) is commanded to attend a trial and would not incur substantial     compensated.
expensc.
                                                                                     (e) Dutics in llesponding to a Subpoena.
     (2)   I'or Other Discovery. A sttbpoena may conrmand:
      (A) production ofdocuments, or clectronically stored infbnnation, or              (l) Producing Documents or Elecuonicall.y Stored Information. These
things at a place within 100 miles of where the person resides, is employed,        procedures apply to producing docunenls or electronically slored
or regularly transacts business iu person; and                                       inlbrmation:
      (B) inspection of premises, at the premises to be inspected.                         (A) Documents, A petson responding to a subpoena to prodnce
                                                                                     documents must produce them as they are kept in the ordinary course of
(d) Protecting a Person Subject to a Subpoena; Enforcement'                          business or must organize ancl label them to conesponcl to the categories in
                                                                                     the demand.
    (t ) Avoiding undue Burden or Expense; Sanctions' A porty or attorney                  (B) F orm .for Producing Electrnnically Stored lnformation Not
responsiblefor issuing and serving a subpoena must take reasonahle steps to          Specified. If a subpoena does not specily a firrm for producing electronically
avoitl imposing undue burden or expense on a persot't subject lo the                 stored information, the person responding tnust produce it itt a folrn or fonns
 subpoena. I'he courtfor the distict where compliance is reqttired ntust             in which it is ordinarily rnaintained or in a reasonably usable fonn or foms.
 enforce this cluty and impose an appropriate sanction -- which may include                (C) Electronically Stored In/rtrnntion Produced in Only One Form
  lost earnings and reasonable attorney's,fees   on a parly or attorney who          The person responding need not produce the sarne electronically stored
                                                -
./hils to comply.                                                                    infilrmation in more than one fltrrnr.
       (2) Command to Produce Materials or Permit Inspectictn.                              (D) Inaccessible Electronically Stored In/brmatioa. The pcrson
        (A) Appearance Not Required. A person commanded to produce                   responding need not plovide discovery of electronically stored information
 docurnents, electronically stored infonnation, or tangible things, or to lrermit    frorn sources that the person identifies as not rea^sonably accessible because
 the inspection ofpremises, need not appear in person at the place of                ofundue burden or cost. On motion to compel discovery or for a protective
 procluction or inspection unless also cornmanded to appear for a deposition,        order, the person responding must show that the infomration is not
hearing, or trial.                                                                   reasonably accessible because of uudue burden or oost. If that showing is
      (I)) Obiections. A person commanded to produce documents or tangible           made, the court may nonetheless order discovery from such sources ifthe
things or to pemrit inspection may serve on the party or attomey designated          requesting party shows good cause, considering the lirnitations oll{ule
in the subpoena a written objection to inspecting, copying, testing or               26(bX2XC). The court tnay specify conditions for the discovery.
sampling any or all of the rnaterials or to inspecting the premises     or to
                                                                      -
proclucing electronically storecl infornration in the fotrn or fonns requested'          (2) Claiming Privilege or Protection.
The objection must be served befbre thc earlier ofthe tirne specified for                  (A) InJbrmation Withheld. A person withholding subpoenaed
cornpliance or 14 days aftel the subpoena is served. If an obiection is made,        infomration under a claim that it is privileged or subject to protection as tlial-
the folkrwing rules apply:                                                           prelraration material must:
           (i) At any time, on notice to the cotnmanded person, the serving                     (i) expressly rnake the claim; and
party may move the court lor the district wl,ere compliance is required for an                  (ii) describe the nature of the withheld documents.
order oompelling procluction or inspection.                                          conrmtmicatious, or tangible things in a nturner that, without revealing
           1ii) these acts rnay be required only as directed in the order, and       information itselfprivileged or protected, r.vill enable the parties to assess the
the olcler nust protect a person who is neithel a party nor a party's officer        claim.
fiorn significant oxpcnse rcsulting liom compliance.                                       (B) lnformation Produced. If information produced in response to a
                                                                                     subpoena is subject to a claim ofprivilege or ofprotection as trial'
     $) Quashing or Modifying a Suhpoena.                                            preparation material, the person making the claim ntery notify any pa$y that
     (A) When Required. On tinrcly motion, the coutt for the district where          receivsd the information of the clairn and the basis fbr it. After being
cornpliance is requiled must quash or modify a subpoena that:                        notified, a party must ptomptly retum, sequester, or destroy the specified
         (i) tiails to allow a reasonable time to cornply;                           infonnation ancl any copies it has; must not use or clisclose tlre information
         (ii) requiles a pe$on to comply beyond the geogf,aphical limits             until the clairn is resolved; must take reasonable steps to retrieve the
 -
specified in Rule 45(c);                                                             information if the party disclosed it before being notified; and may promptly
          (iii) requires disclosure ofiprivileged or other protected matter, ifuo    present the infbrmation unclel seal to the court firr the district where
exception or waiver applies; or                                                      compliance is required for a determination of the clairn' The person rvho
          (iv) subjects a person to undue bulden.                                    produced the information nust preserve the information until the clairn is
      (B) Ilthen Permitted. To protect a person subject to or affected by a          resolved,
subpoena, tlle court for the district where compliance is required may, on
rnotion, quaslr or modify the subpoena ifiit requires:                               (g) Contempt. The courl for the distriot where cornpliance is lequiled - and
          (i) disclosing a tradc secret or othcr confidential research,              also, after a motion is transfcmed, the issuing court - may hold in conternpt a
development, or conrmercial infomration; or                                          person who, having been served, fails r.vithout adequate excuse to obey the
                                                                                     subpoena or an orcler related to it.




                                              For acccss to subpoena tnaterials, sce Fed. R. Civ, P. 45(a) Committee Note (2013)
                Case 17-01393-RAM           Doc 114     Filed 10/18/18    Page 6 of 8

                                            EXHIBIT A

                                       I.     DEFINITIONS
        The following definitions shall apply herein, whether or not capitalized in the text,

and shall apply except as otherwise indicated by word or context:

        1.     o'Jade
                        Winds" shall mean the Plaintiff/Reorganized Debtor Jade Winds Association,

Inc., and      its employees, board members, offtcers,            directors, managers,      residents,


representatives, agents, as well as, any person or firm acting or purporting to act on its behalf

or under its control or authority.

        2.       "FirstService" shall mean the Defendant/Claimant FirstService Residential

Florida, lnc., fMa The Continental Group, and its employees, representatives, against, as well

as, any person   or firm acting or purporting to act on its behalf or under its control.

        3.       ooYou"
                           or ooYour" or "Yours" refers to the party(ies) responding to this Request

as indicated   by the context of each particular paragraph of this Request, and includes your

agents, attorneys, representatives or employees.

        4.       The term "regarding" means concerning, referring, describing,             evidencing,

mentioning, or constituting in any way, directly or indirectly.

        5.       The terms 'orelated to" or "pertaining to" shall mean directly or indirectly refer

to, reflect, constitute, describe, pertain to, arise out of or in connection with, or in any way

legally, logically, or factually be connected with the matter discussed.

        6,       The term "evidencing" means having a tendency to show, prove, or disprove.

        7.       The term "control" means        in your possession, custody, or control or under

your direction, and includes in the possession, custody, or control of those under the direction

ofyou or your employees, subordinates, counsel, accountant, consultant, expert,                 parent


or   affiliated corporation, and any person purporting to act on your behalf.
                 Case 17-01393-RAM         Doc 114      Filed 10/18/18    Page 7 of 8

                                            EXHIBIT A

          8.      The terms "communication" or oocommunications" means any transmittal of

information     in the form of   facts, ideas, inquiries, or otherwise, whether orally   or in writing,

including, but not limited to, face-to-face meetings or conversations, telephone calls, voice

mails, facsimiles, text messages, e-mails, documents, letters, notes, intraoffice or interoffice

memoranda, reports, or any other type of correspondence.

                                               oodocuments" means
          9.      The term oodocument" or                            all written, typed, or printed

documents and tangible things and             all   magnetic, electronic,   or   other recording or

documentation of any kind in your possession, custody, or control, whether or not prepared by

you, that constitute or contain matters relevant to the subject matter of this action. The terms

"document" or oodocuments" includes, without limitation, books, papers, records, letters,

notes, schedules, tabulations, vouchers, accounts, statements, financial statements, balance

sheets, income        or   revenue statements, debt summaries, profit-and-loss              statements,


spreadsheets, data bases, affidavits, memoranda, records, communications, electronic mail

(ooe-mail"), text messages, minutes, reports, abstracts, agreements, contracts, calendars, drafts,

drawings, photographs, blueprints, slides, sketches, video recordings, audio recordings

(including voicemails), charts, graphs and similar items, including originals, copies, or

reproductions     of any kind, and shall also include any kind of transcript, transaction,           or

recording      of any audio or visual    presentation or communication     of any kind. The terms
"document" or "documents" shall further include other data compilations or electronically

stored information     of any kind, including data or information that can be              obtained ot

translated through detection devices or other means into any reasonably useable or readable

format.
                  Case 17-01393-RAM        Doc 114     Filed 10/18/18    Page 8 of 8

                                            E,XHIBIT A

il.        REQUESTS FOR DOCUMENTS AND ELECTRONICALLY STORED
           INFORMATION

           l.      documents, emails, attachments or other communications relating to your
                  All
work with, for or on behalf of Jade Winds in the years 2009 to 2014.

           2.     All documents that pertain to or constitute
                                                            any communications between you
and Santiago Perez relating to your work with, for or on behalf of Jade Winds in the years 2009
to 2014.

           3,     documents that pertain to or constitute any communications between you
                  All
and Revital Sharony relating to your work with, for or on behalf of Jade Winds in the years
2009 to 2014.

           4,     All
                 documents that pertain to or constitute any communications between you
and Donna Mantin relating to your work with, for or on behalf of Jade Winds in the years 2009
to 2014.

           5.       documents that pertain to or constitute any communications between you
                  All
and FirstService relating to your work with, for or on behalf of Jade Winds in the years 2009 to
20t4.

           6.     All
                  documents that pertain to or constitute any communications between you
and any member of the Jade Winds Board of Directors relating to your work with, for or on
behalf of Jade Winds in the years 2009 to 2014.

           7.     All documents that pertain to or constitute
                                                        any communications between you
and any person or entity (other than your attorney) relating to your work with, for or on
behalf of Jade Winds in the years 2009 to 2014.

           8.     All documents that pertain to or constitute any communications between you
and any accountants, auditors, or bookkeepers relating to Jade Winds in the years 2009 to 2014.

           g.     internal files created or maintained in connection with or relating to your
                  All
work with or on behalf of Jade Winds in the yeats 2009 to 2014.

           10.    notes made by you in connection with your work with,
                  All                                                           for or on behalf of
Jade Winds in the years 2009 to 2014.

           11.    All   agreements between you and Jade Winds in the years 2009 to 2014

            12.   All invoices, bills or other requests for payment you sent to Jade Winds in20l4

           13. All documents that pertain to or constitute payments you received from Jade
Winds in20I4.


#6892436   vl
